Citation Nr: 1546972	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  10-41 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than January 21, 2005, for the grant of service connection for bipolar disorder with depression.

2.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative osteoarthritis of the lumbar spine with disc protrusion and extrusion at the L4-L5 and L5-S1 levels prior to April 22, 2015, and in excess of 20 percent thereafter.   

3.  Entitlement to an effective date earlier than April 22, 2015, for the grant of service connection and the assignment of a 20 percent disability evaluation for left lower extremity radiculopathy.  

4.  Entitlement to an effective date earlier than April 22, 2015, for the grant of service connection and the assignment of a 20 percent disability evaluation for right lower extremity radiculopathy.  

5.  Entitlement to service connection for a right knee disorder.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities other than service-connected bipolar disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1981 to  June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in in Wichita, Kansas.

This case was previously before the Board in April 2013, at which time it was remanded for further development.  As it relates to the issue of an evaluation for bipolar disorder, the Board had the issue listed as follows on the title page of that decision:  Entitlement to an increased rating for bipolar disorder with depression, currently rated as 50 percent disabling from January 21, 2005 to January 17, 2007, April 1, 2007 to June 9, 2008, and October 1, 2008 to June 17, 2009, and 70 percent disabling from October 1, 2009.

Subsequent to the Board remand, the RO, in a May 2013 rating determination, increased the Veteran's disability evaluation for bipolar disorder to a 100 percent schedular evaluation, assigning an effective date of the initial grant for service connection.  As this is the highest schedular evaluation which may be assigned, the issue is no longer before the Board.  

In an April 2015 rating determination, the RO granted service connection for right and left lower extremity radiculopathy and assigned 20 percent disability evaluations with effective dates of April 22, 2015.  The RO also increased the Veteran's service-connected low back disorder disability evaluation from 10 to 20 percent, assigning an effective date of April 22, 2015.  In May 2015, the Veteran, through his attorney, filed a notice of disagreement as to the effective dates of the grant of service connection for right and left lower extremity radiculopathy and the assignment of the 20 percent rating for each extremity.  The RO has not issued a statement of the case as it relates to these issues.  

Subsequent to the Board remand, the Veteran also perfected the issue of service connection for a right knee disorder.  As such, this issue is also now listed on the title page of this decision.  

The issues of service connection for a right knee disorder; entitlement to an initial disability evaluation in excess of 10 percent for degenerative osteoarthritis of the lumbar spine with disc protrusion and extrusion at the L4-L5 and L5-S1 levels prior to April 22, 2015, and in excess of 20 percent thereafter; entitlement to an effective date earlier than April 22, 2015, for the grant of service connection and the assignment of a 20 percent disability evaluation for right lower extremity radiculopathy; entitlement to an effective date earlier than April 22, 2015, for the grant of service connection and the assignment of a 20 percent disability evaluation for left lower extremity radiculopathy; and entitlement to a TDIU due to service-connected disabilities other than bipolar disorder are remanded to the RO.




FINDINGS OF FACT

1.  The Veteran had active service from October 1981 to June 1985. 

2.  The Veteran's claim for service connection for a psychiatric disorder was received by VA on January 21, 2005. 

3.  A claim for service connection was not received within one year of service separation. 
 
4.  Service connection is in effect for bipolar disorder evaluated as 100 percent disabling, effective from January 21, 2005. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 21, 2005, for the award of service connection for bipolar disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

Because this appeal arises in part from the Veteran's disagreement with initial effective date assigned for the award of service connection, no additional notice is required regarding this downstream element of the service connection claim for a bipolar disorder.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


Earlier Effective Date

The Veteran asserts that an effective date earlier than Janaury 21, 2005, is warranted for the award of service connection for bipolar disorder. 

On January 21, 2005, the Veteran requested service connection for a psychiatric disorder.  His claim was date stamped as having been received by the RO on this date.  The record is devoid of any documentation dated prior to the January 2005 request which may be reasonably construed as a claim for service connection for a psychiatric disorder. 

In an August 2009 rating determination, the RO, in pertinent part, established service connection for a bipolar disorder, with an initial disability evaluation of 50 percent and an effective date of January 21, 2005.  Through additional rating actions, the RO has increased the Veteran's disability evaluation to 100 percent schedular from Janaury 21, 2005, the date of the initial receipt of the claim for service connection.  

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2015) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the Veteran's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A bipolar disorder has been shown to have originated during active service.  Therefore, the question to be determined is the date of receipt of the Veteran's claim for service connection for a psychiatric disorder.  The Veteran's claim for service connection was received by VA on January 21, 2005.  As the claim was not received within one year of separation from service in June 1985, the appropriate effective date for the award of service connection for bipolar disorder is January 21, 2005, the date of receipt of the claim for service connection for a psychiatric disorder.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

The pertinent legal authority governing assignment of effective dates is clear and specific.  In this case, the undisputed facts show that the Veteran separated from active service on June 14, 1985; did not file a claim for service connection for a psychiatric disorder within one year of service separation; and initially filed a claim for service connection for a psychiatric disorder, which was received by VA on January 21, 2005.  The applicable law and regulation provide that the proper effective date for the grant of service connection is the date of receipt of the claim.  38 C.F.R. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  As the earliest effective date legally possible has been assigned, the instant appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

For these reasons, the Board concludes that an effective date prior to January 21, 2005, for the award of service connection for bipolar disorder is not warranted.


ORDER

An effective date prior to January 21, 2005, for the award of service connection for bipolar disorder is denied.


REMAND

As it relates to the issue of service connection for a right knee disorder, in November 1981, the Veteran was seen with complaints of having fallen in training one day earlier.  It was noted that the Veteran had swelling but there was full movement.  The assessment was a pulled muscle and the Veteran was given a knee brace.  In October 1983, the Veteran was seen with complaints of a tendon injury.  He stated that his leg was asleep and that when he stood up it collapsed, twisting his foot to the inside, and pulling the outside tendon below the knee.  The assessment was a pulled lateral collateral ligament.  

The Veteran has been shown to have degenerative arthritic changes involving the right knee along with a tear of the anterior cruciate ligament and chondromalacia of the knee.  To date, the Veteran has not been afforded a VA examination to determine the etiology of his current right knee disorder and its relationship, if any, to his period of service.  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003). The Veteran's reports of symptoms since service may satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Given the foregoing, the Veteran should be afforded a VA examination to determine the nature and etiology of any current right knee disorder and its relationship, if any, to his period of service.

As it relates to the claim for a higher evaluation for the service-connected low back disorder, the Veteran's attorney, in her September 2015 correspondence, noted that the Veteran attended a VA examination in April 2015.  She indicated that while the examiner noted that the Veteran exhibited pain with forward flexion, right lateral flexion, and left lateral flexion, the examiner failed to indicate the point at which pain began and failed to indicate to what extent the Veteran experienced functional loss due to pain, including flare-ups.  She also noted that the examiner failed to express additional functional loss in terms of limited motion.  She indicated that the VA examination was inadequate and requested that the Board remand the Veteran's claim for a new examination.  

The Veteran should be afforded a VA examination by a Vocational Specialist to clearly address the effect of the service-connected disabilities, other than the bipolar disorder, on the Veteran's ability to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

With regard to the issues of entitlement to earlier effective dates for the grant of service connection for right and left lower extremity radiculopathy and the assignment of 20 percent ratings for each extremity, while the Veteran has filed an NOD as to these issues, the RO has not issued a statement of the case as it relates to these issues.  The Board is required to remand the case for issuance of the statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all VA treatment records of the Veteran from April 22, 2015, to the present.  

2.  The Veteran should be afforded a VA examination to assist in determining the nature and etiology of any current right knee disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner for review and the examiner should note such review in his/her report. 

As to any right knee disorder which is present, the VA examiner is requested to give the following opinion: 

Is it at least as likely as not (50 percent probability or greater) that any current right knee disorder had its onset in service or is otherwise related to service? 

Complete detailed rationale is requested for each opinion that is rendered.  

3.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative osteoarthritis of the lumbar spine with disc protrusion and extrusion at the L4-L5 and L5-S1 levels.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

The examiner should provide findings as to the range of motion of the spine, as well as whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the Veteran's service-connected disability.  If any of the above is observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.  If there is clinical evidence of pain on any motion, the examiner should indicate the point at which pain begins.  The examiner is also requested to comment to what extent the Veteran experienced functional loss due to pain, including flare-ups. 

The examiner should identify all impairments associated with the Veteran's degenerative osteoarthritis of the lumbar spine with disc protrusion and extrusion at the L4-L5 and L5-S1 levels, including any associated neurological impairment. 

A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

4.  Schedule the Veteran for examination by a VA vocational or similar specialist, if possible, to assist in determining the current effect of his service-connected disabilities, other than his service-connected bipolar disorder, on the abilities to obtain or maintain substantially gainful employment.  The entire record should be made available to the vocational specialist.

The examiner must comment on the occupational impairment caused by the Veteran's service-connected disabilities, other that the service-connected bipolar disorder.  In rendering this opinion, the examiner should consider the Veteran's education and previous work experience, but should not consider age or the effect of any non-service-connected disabilities on the ability to obtain or maintain employment. 

The examiner must set forth a rationale underlying any conclusions drawn or opinions expressed.

5.  The RO must ensure the required actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
6.  After completing all indicated development, including, if necessary, pursuant to 38 C.F.R. § 4.16, referral of the TDIU claim to the Director, Compensation Service, for extraschedular consideration, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

7.  Issue a statement of the case on the issues of entitlement to effective dates earlier than April 22, 2015, for the grant of service connection for right and left lower extremity radiculopathy and the assignment of 20 percent ratings for each extremity.  The issues should be certified to the Board only if a timely substantive appeal is received.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


